UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7957



MARK ANTHONY CUNNINGHAM,

                                            Petitioner - Appellant,

          versus


GREGORY BORIS, Police Officer; PHILLIP CHAPIN,
Police   Officer;  MICHAEL   WINGLER,   Police
Sergeant; SOUTHERN DISTRICT OF BALTIMORE CITY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-01-247)


Submitted:   April 26, 2002                   Decided:   May 9, 2002


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Anthony Cunningham, Appellant Pro Se. Robert D. Anbinder,
OFFICE OF THE CITY SOLICITOR, Baltimore, Maryland; Charles Grant
Byrd, Jr., BROWN, ALSTON & BYRD, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Anthony Cunningham appeals the district court’s order

denying   relief   on   his   42   U.S.C.A.   §    1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we affirm on

the reasoning of the district court.          Cunningham v. Boris, No. CA-

01-247 (D. Md. Oct. 19, 2001).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     AFFIRMED




                                      2